DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 March 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 5-12, & 14 are rejected under 35 U.S.C. 103 as being unpatentable over BANNAI et al. (US 2020/0164652 A1 in view of OOISHI (US 2013/0070036 A1).
As related to independent claim 1, BANNAI et al. teaches maintenance method for an ink jet recording apparatus that performs recording using an ink composition (BANNAI et al. – Page 1, Paragraph 4 and Figure 1, shown below), wherein the ink jet recording apparatus has an ink jet head for ejecting the ink composition (BANNAI et al. – Pages 1-2, Paragraphs 19 & 24 and Figure 1, Reference 4, shown below), the method comprises a wiping step of wiping a nozzle-forming surface of the ink jet head with a maintenance liquid and an absorbent wiping member (BANNAI et al. – Page 3, Paragraphs 27, 32-34; Page 4, Paragraphs 36-37; and Figure 1, Reference #20b, shown below), and the maintenance liquid contains water that constitutes 80% or more by mass of a total mass of the maintenance liquid (BANNAI et al. – Page 6, Paragraph 71).  While the limitations as to the ink are no part of the printing method as claimed and therefore would be afforded no patentable weight, in an effort to speed prosecution, Examiner has addressed the structural limitations of the ink as follows:  OOISHI teaches a maintenance method for an ink jet recording apparatus (OOISHI – Page 20, Paragraphs 357-363; Page 23, Paragraphs 417-423; & Figure 1, shown below) and specifically teaches the ink set used to perform recording (OOISHI – Page 1, Paragraph 7).  The ink set of OOISHI includes using an ink composition and a treatment liquid containing a coagulant [i.e. aggregating agent] (OOISHI – Page 1, Paragraph 7).


    PNG
    media_image1.png
    432
    732
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    378
    699
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to specify the ink set used in BANNAI et al. to include the ink set with a separate ink composition and treatment liquid as taught by OOISHI in an effort to provide an ink set having excellent maintenance property and provides stably formed images (OOISHI – Page 1, Paragraphs 8 & 11-14).

As related to dependent claim 2, the combination of BANNAI et al. and OOISHI remains as applied above and continues to teach the maintenance liquid contains an organic solvent that constitutes 0.5% to 20% by mass of the total mass of the maintenance liquid (BANNAI et al. – Page 6, Paragraph 68 and OOISHI – Page 20, Paragraph 363).
As related to further dependent claim 3, the combination of BANNAI et al. and OOISHI remains as applied above and continues to teach the organic solvent contains an alkanediol having five or more carbon atoms (BANNAI et al. – Page 5, Paragraph 56 – Page 6, Paragraph 68 and OOISHI – Page 18, Paragraph 308 – Page 19, Paragraph 323).
As related to dependent claim 5, the combination of BANNAI et al. and OOISHI remains as applied above and continues to teach the maintenance liquid has a contact angle of 60 degrees [i.e. acute angle = 60°-90°] or more to the nozzle-forming surface (OOISHI – Page 25, Paragraph 451).
As related to dependent claim 6, the combination of BANNAI et al. and OOISHI remains as applied above and continues to teach the maintenance liquid has a surface tension of 20 mN/m or more (BANNAI et al. – Page 5, Paragraph 47).
As related to dependent claim 7, the combination of BANNAI et al. and OOISHI remains as applied above and continues to teach the wiping member contains cellulose fiber (BANNAI et al. – Page 4, Paragraphs 36-37).
As related to dependent claim 8, the combination of BANNAI et al. and OOISHI remains as applied above and continues to teach the coagulant contains a polyvalent metal salt, an organic acid, or a cationic polymer (OOISHI – Page 20, Paragraph 364 – Page 21, Paragraph 399).
As related to dependent claim 9, the combination of BANNAI et al. and OOISHI remains as applied above and continues to teach the ink jet head includes a first nozzle array for ejecting the ink composition and a second nozzle array for ejecting the treatment liquid (OOISHI – Page 2, Paragraphs 408-415).
As related to further dependent claim 10, the combination of BANNAI et al. and OOISHI remains as applied above and continues to teach the first nozzle array and the second nozzle array have an overlapping portion when projected in a main scanning direction of the ink jet head and are arranged on the nozzle-forming surface of the ink jet head, and the ink jet recording apparatus performs the recording by performing a main scanning for applying the ink composition and the treatment liquid to a region of a recording medium multiple times (BANNAI et al. – Figure 1, Reference #4, shown above and OOISHI – Page 22, Paragraphs 408-415).
As related to dependent claim 11, the combination of BANNAI et al. and OOISHI remains as applied above and continues to teach an application step of applying the maintenance liquid to the nozzle-forming surface or the wiping member before the wiping step (BANNAI et al. – Page 2, Paragraphs 19 & 22 & Page 3, Paragraph 33 and OOISHI – Page 23, Paragraphs 419-420).
As related to dependent claim 12, the combination of BANNAI et al. and OOISHI remains as applied above and continues to teach the ink composition contains a pigment that constitutes 2% or more by mass of a total mass of the ink composition (OOISHI – Page 14, Paragraphs 196-205).
As related to dependent claim 14, the combination of BANNAI et al. and OOISHI remains as applied above and continues to teach a maintenance liquid for use in the maintenance, comprising: water that constitutes 80% or more by mass of the total mass of the maintenance liquid (BANNAI et al. – Page 6, Paragraph 71 and OOISHI – Page 18, Paragraph 304).
Claim 4 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of BANNAI et al. (US 2020/0164652 A1 and OOISHI (US 2013/0070036 A1) in further view of MIZUTANI (US 2015/0290941 A1).
As related to dependent claim 4, the combination of BANNAI et al. and OOISHI remains as applied above and teaches a nozzle-forming surface (BANNAI et al. – Figure 1, shown above), but does not specifically teach the ambiguous limitation of a step.  However, MIZUTANI teaches a maintenance method for an ink jet recording apparatus (MIZUTANI – Page 1, Paragraphs 8-10) and specifically teaches the recording head has a nozzle-forming surface with a step (MIZUTANI – Page 2, Paragraphs 37-38 and Figures 2 & 3A-3B, shown below).


    PNG
    media_image3.png
    415
    440
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    235
    406
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to specify the nozzle-forming surface used in the combination of BANNAI et al. and OOISHI to include a surface with a step as taught by MIZUTANI in an effort to fix the nozzle tips and prevent  the recording medium direct contacting the nozzles by the recording medium floating upward (MIZUTANI – Page 2, Paragraph 37).

As related to dependent claim 13, the combination of BANNAI et al., OOISHI, and MIZUTANI remains for the reasons indicated above and continues to teach the maintenance liquid does not contain a surfactant [i.e. solvent comprises either a surfactant or an alkanediol having five or more carbon atoms] that constitutes more than 0.1% by mass of the total mass of the maintenance liquid (MIZUTANI – Page 4, Paragraph 56-59 and Page 5, Paragraph 64).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koitabashi et al. (US 2002/0043177 A1) teaches an ink-jet printing apparatus using an ink composition and a treatment liquid; and a recovery/maintenance operation.  IKOSHI et al. (US 2011/0069114 A1) teaches a maintenance method wherein the maintenance liquid contains an organic solvent and water and the contact angle is > 60°.  KOHZUKI et al. (US 2017/0267879 A1) teaches a cleaning and maintenance method for an inkjet printing apparatus which uses both an ink composition and a processing fluid discharged like the ink.  
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853